Citation Nr: 1622099	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a higher initial rating for lumbar spine degenerative disc disease, currently rated as 10 percent disabling prior to December 26, 2013, and 40 percent disabling thereafter.  

2. Entitlement to a higher initial rating for right lower extremity radiculopathy, currently rated as 10 disabling from May 8, 2008, to December 26, 2013, and 20 percent disabling from December 26, 2013, to September 14, 2015. 

3. Entitlement to a higher initial rating for left lower extremity radiculopathy, currently rated as 20 percent disabling from May 8, 2008, to September 14, 2015. 

4. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities from May 8, 2008, to December 26, 2013. 

5. Entitlement to a TDIU on an extraschedular basis for the period prior to May 8, 2008. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from September 1963 to March 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for the lumbar disc disease, with a 10 percent disability rating assigned, effective January 15, 2003, granted service connection for right lower extremity radiculopathy, with a 10 percent disability rating assigned, effective May 8, 2008, and granted service connection for the left lower extremity radiculopathy, with a 10 percent disability rating assigned, effective May 8, 2008. 

In an October 2009 rating decision, an increased disability rating of 20 percent was assigned for left lower extremity radiculopathy, effective May 8, 2008.  

In a February 2014 rating decision, an increased disability rating of 20 percent was assigned for right lower extremity radiculopathy, effective December 26, 2013.  The RO also assigned an increased disability rating of 40 percent for lumbar disc disease, effective December 26, 2013. 

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for higher initial ratings for bilateral lower extremity radiculopathy, as well as lumbar disc disease remain before the Board.

More recently, in a January 2016 rating decision, a 100 percent disability rating was assigned for bilateral lower extremity lumbar radiculopathy, loss of use, effective September 14, 2015.  The RO also granted special monthly compensation (SMC) based on loss of use of bilateral lower extremities, effective September 14, 2015.

This matter was previously before the Board in October 2013, at which time it was remanded for further development of the record. 

The issue of entitlement to a TDIU for the period prior to May 8, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appeal period prior to December 26, 2013, the Veteran's service-connected lumbosacral strain more nearly approximated severe lumbosacral strain under the "old" spine regulations; however, he has not been shown to have incapacitating episodes of IVDS, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine. 

2. The Veteran's right lower extremity radiculopathy most closely approximates moderate incomplete paralysis of the external popliteal nerve for the period prior to December 26, 2013.  

3. The Veteran's right and left lower extremity radiculopathy have been manifested by no more than moderate incomplete paralysis of the popliteal nerve throughout the entire appeal period. 

4. Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment effective from May 8, 2008.  


CONCLUSIONS OF LAW

1. For the period prior to December 26, 2013, the criteria for an initial 40 percent disability rating for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

2. The criteria for an initial disability rating in excess of 40 percent for degenerative disc disease have not been met for any portion of the rating period under appeal. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

3. For the period from May 8, 2008, to December 26, 2013, the criteria for an initial 20 percent disability rating for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8521.

4. The criteria for an initial disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met for any portion of the rating period under appeal. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8521. 

5. The criteria for an initial disability rating in excess of 20 percent for left lower extremity radiculopathy have not been met for any portion of the rating period under appeal. 38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8521.

6. The criteria for a TDIU rating have been met from May 8, 2008. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16(a)(2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015). 

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159(b)(3)(i)(reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA and private treatment records, VA examination reports from 2008 through 2014, and the Veteran's statements.  Records from the Social Security Administration (SSA) have also been obtained. 

The Veteran was afforded VA examinations in 2008, 2013, 2014, and 2015 in connection with his claim of entitlement to an increased disability rating for the low back and left lower extremity neuropathy. 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate with regard to the claim for an increased disability rating on appeal.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Increased Ratings, Generally 

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has found that where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Additionally, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

Factual Background

Relevant medical evidence consists of VA examinations conducted in May 2004, May 2008, July 2010, December 2013, June 2014, and October 2015, as well as records of treatment the Veteran has received from both private and VA treatment providers.

The claims file contains a letter dated in December 2003 from Dr. M., M.D.  Dr. M. stated that he saw the Veteran every 3 months, and "at present, he is physically disabled because of severe spinal disease."  He further stated that "the effect of the disease is L3, L4, L4, L5, and L5-S...Despite micro-discectomies of 10-31-1996 and 12-25-1998, [the Veteran] remains symptomatic, experiencing both pain and weakness in his legs." 

The Veteran underwent a VA spine examination in May 2004.  At that time, he reported that he was disabled and had been on Social Security Disability for the past eight years secondary to his back pain and back disability.  He stated that this back pain was constant and radiated down into both lower extremities down to his feet.  He also reported some foot numbness.  He stated that walking was difficult with his back pain.  

Objectively, evaluation of gait revealed no significant antalgia.  Range of motion of the back revealed that the Veteran was able to forward flex to 90 degrees; extend to 20 degrees, laterally; bend to the right and left 20 degrees; and rotate to the right to the right and left 30 degrees.  He was able to perform flexion/extension cycles repeatedly for 10 repetitions without significant pain fatigability or weakness.  

Examination of the lower extremities revealed 5/5 motor strength of hip flexors, hamstrings, quadriceps, extensor halluces, longus tibialis anterior, and gastroc-soleus muscle, bilaterally.  His light touch sensation was grossly intact (slightly subjectively decreased on the left compared to the right).  He had 1+ ankle jerk and patellar tendon reflexes, bilaterally. 

Direct palpation of the lumbar spine did not elicit specific pain except in some low back paraspinal muscle areas.  X-rays revealed degenerative disc disease.  

A March 2008 VA treatment noted reflects that the Veteran presented earlier in March to the emergency department for right leg and foot numbness in distribution of the lateral femoral cutaneous nerve.  Radiographs revealed worsening DJD of the lumbar spine.  He reported chronic low back pain as well, but "just deals with it and does not want to take pain meds."  The assessment was lumbar stenosis and DJD with numbness/tingling suggestive of a lumbar radiculopathy.  

The Veteran underwent a spine examination in May 2008.  At that time, the Veteran endorsed flare-ups on a daily basis (pain level of 7 out of 10), depending on the previous activity, which were alleviated only by rest/lying down.  The Veteran reported pain 100 percent of the time at a level 2-5.  No assistive devices were used.  He reported tenderness at the site of the surgery with palpation of the back.  He reported stiffness, weakness, instability, and difficulty lifting objects.  He endorsed pain radiating down the left posterior leg to the ankle and left foot numbness.  He reported numbness 100 percent of the time in the lateral aspect of the right leg to the foot with tingling in the foot that comes and goes depending on activity.  He denied any pain radiating down the right leg.  The Veteran stated that he had never been placed on bedrest or hospitalized other than for his 1998 spinal surgery.  

Objectively, the Veteran's gait was antalgic and he appeared to be in pain.  He had 0 to 90 degrees of forward flexion with pain radiating down the legs at 90 degrees and no further range of motion possible; extension from 0 to 10 degrees with pain at 10 degrees and no further range of motion possible; right and left lateral bending from 0 to 20 degrees with pain at 20 degrees and no further range of motion possible; and right and left rotation from 0 to 30 degrees with pain at the end of range of motion.  The Veteran attempted to perform repetitive range of motion and after the second forward flexion he had severe pain shooting down the left leg and no further range of motion was done.  The Veteran also reported that if he did repetitive range of motion in each direction he would develop severe pain while on his way home within the hour. 

The Veteran had no muscle spasms during the examination, but he did have pain with palpation of the paravertebral muscles on the left.  There was no gross back deformity just by visualizing the spine.  Left lower leg atrophy was present.  Right lower extremity strength was 5/5.  Left lower extremity strength was 4/5 to 5/5.  Quad strength was 5/5 with slight shaking against resistance.  Sensation to monofilament was diminished in both feet.  Vibratory sensation was diminished in both feet when compared to the upper extremities.  The examiner was unable to elicit patellar or Achilles tendon reflexes.  

The Veteran had a mildly antalgic gait.  He was able to walk a short distance on his heels.  He had difficulty walking on his toes secondary to the leg numbness and was quite unsteady and he was unsteady with tandem walking.  He used no assistive device.  Straight leg raises on the left produced numbness in the left foot with no change with dorsiflexion of the left foot.  Straight leg raises on the right produced tingling in the right foot with no change with dorsiflexion of the right foot.  Pedal pulses were palpable.  He denied incontinence of bowel or bladder. 

The pertinent diagnosis was lumbar disc disease with residual pain and pain numbness and tingling radiating down both legs as described above.  

A September 2008 VA EMG revealed no electrodiagnostic evidence of lumbosacral radiculopathy, L4-S1, on either side. 

A February 2009 VA treatment record reflects complaints of severe low back pain with radiation down the posterior aspect of his left leg; left foot numbness; and right leg and foot numbness.  He reported that the pain was worse when walking; he described weakness and an inability to stand for prolonged periods of time.  He reported having epidural blocks, facet blocks, and steroid injections with no relief in his pain.  He stated that he did not like taking medications.  His pain was a constant 5/6 out of 10 on the pain scale.  

General physical examination was significant for a well-healed left paraspinal scar in the lumbosacral region.  No pain was present on palpation.  The emphasis was on the peripheral nerve examination.  Tone was normal with no evidence of atrophy.  On formal muscle testing, there was no weakness of the lower extremities and reflexes were symmetric.  Toes went downward with plantar stimulation.  Coordination revealed intact finger-to-nose and heel-to-shin.  Sensory examination revealed preservation of proprioception and vibration.  Light touch was altered in a patchy nondermatomal or clear peripheral nerve pattern.  The Veteran could arise from the chair but complained of pain.  His gait was stable.

The impression was chronic low back pain, status post two lumbar surgeries.  EMG/nerve conduction studies revealed no evidence of acute or chronic denervation and examination was nonfocal.

An April 2009 VA treatment note reflected complaints of progressive low back pain since 40 years prior, along with two prior back surgeries - one in 1996 and one in 1998.  The Veteran reported that he continued to have difficulty after his surgeries and that he had been unable work for 14 years.  The Veteran reported that any physical activity such as standing or walking increased his discomfort.  The examining physician attempted to continue the evaluation process, but the Veteran reported that he was not interested in participating in the evaluation for fear of increased pain making it difficult for him to drive home.

An August 2009 VA treatment report reflected that the Veteran was treated in the emergency room in June for severe low back pain, radiating down the left lower extremity.  He was given Percocet. 

The Veteran underwent a VA spine/peripheral nerves examination in July 2010.  He reported no new treatment since his VA examination in May 2008.  The Veteran stated that walking one block produced pain in the lower back to a level 8; standing five minutes or sitting five minutes produced pain to a level 5; going up or down steps produced pain to a level 7; and cold damp weather produced pain to a level 5 or 6.  The Veteran took oxycodone with acetaminophen with fair relief.  

He endorsed back pain 24 hours a day, 7 days a week at a pain level of 5.  He reported flare-ups over a pain level of 5 every night to a pain level of 7/8 that would last until he changed position before going back down to a level 5.  He reported tenderness on occasion after lying down; stiffness with getting up; muscular weakness with lifting; and instability when trying to get up due to the low back pain.  He had not been placed on bedrest or hospitalized for his lumbar spine condition.  

He reported pain and tingling radiating down the left posterior leg to the ankle; numbness in the left foot; numbness in the lateral side of the right leg; and numbness in the right foot. 

Objectively, the Veteran had 0 to 70 degrees of forward flexion with pain; extension from 0 to 10 degrees with pain; right lateral bending from 0 to 25 degrees with pain; left lateral bending from 0 to 20 degrees with pain; and 0 to 20 degrees or right and left rotation with pain.  The Veteran felt it would be too painful to perform repetitive range of motion.  

No muscle spasms were noted during examination.  No gross deformity of the back was visualized.  Atrophy of the left leg was present.  Strength with plantar flexion and dorsiflexion was 5/5.  Strength below the knee was 5/5.  Quad strength was 4/5 with slight giving way secondary to resistance.  Sensation to monofilament and vibration was absent in both feet.  The examiner was unable to elicit patella or Achilles tendon reflexes.  The Veteran's gait was within normal limits; he was unable to walk on his heels or toes due to radicular pain.  The Veteran had no postural abnormalities.  Pedal pulses were palpable.  He denied incontinence of bowel or bladder.  The pertinent diagnosis was lumbar disease with radicular pain tingling and numbness radiating down both legs.  

An April 2009 private treatment record indicated that the Veteran was "physically disabled" and that his medical problems included severe degenerative arthritis of the lumbar spine and daily back pain with neuropathic pain radiating down both legs (left side more severe than right).  It was noted that his "painful illness has persisted despite two (2) surgeries Lumbar laminectomies in October 1996 and again in November 1998."  

A May 2011 VA emergency department note reflects complaints of back pain and chronic numbness in his left leg from his radiculopathy.  He denied any new numbness/tingling and/or bowel or bladder incontinence.

The Veteran underwent a VA spine examination in December 2013.  The Veteran reported flare-ups during which time could not walk, stand, or lay for prolonged periods of time.  Flexion of the thoracolumbar spine was to 30 degrees, with objective evidence of pain at 10 degrees; extension was to 20 degrees, with pain beginning at 10 degrees; right lateral flexion was to 15 degrees, with pain at 15 degrees; left lateral flexion was to 10 degrees, with pain beginning at 5 degrees; right lateral rotation was to 25 degrees, with pain beginning at 20 degrees; and left lateral rotation was to 15 degrees, with pain beginning at 10 degrees.  The Veteran was able to perform repetitive use testing.  Following repetition, flexion was to 20 degrees, extension to 10 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 15 degrees.  Functional loss was described as less movement than normal, weakened movement, and pain on movement. 

There was tenderness to palpation of low back, upper buttock bilaterally, and pain down buttock and leg.  He did not have muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Guarding resulted in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 throughout, with the exception of the great toes, which were 4/5.  Left calf muscle atrophy was present.  Deep tendon reflexes were absent in the knees, and the left ankle, and diminished in the right ankle.  Sensory examination revealed decreased sensation in the lower right extremity (left extremity was normal).  There was moderate pain and paresthesias and/or dysesthesias in the left lower extremity, and moderate numbness in the right lower extremity due to radiculopathy.  There was no ankylosis of the spine.  IVDS was not present.  The Veteran occasionally used crutches for ambulation.  

The examiner described the severity of the service-connected lumbar spine and bilateral lower extremity disabilities as moderate to moderate-severe.  The examiner noted that there was objective evidence of pain on motion and weakness associated with lumbosacral spine movement, based on the decreased range of motion of most movements tested with repeated testing.  The Veteran did not, however, demonstrate excess fatigability or incoordination during the examination.

The Veteran underwent a VA examination in June 2014.  He reported flare-ups of pain with standing, sitting, and lying down.  He reported a flare-up while driving to the examination.  Forward flexion of the thoracolumbar spine was to 50 degrees with pain at 30 degrees; extension was to 15 degrees, with pain at 5 degrees; right lateral flexion was to 30 degrees, with pain at 20 degrees; left lateral flexion was to 20 degrees, with pain beginning at 10 degrees; right lateral rotation was to 15 degrees, with pain beginning at 10 degrees; and left lateral rotation was to 20 degrees, with pain beginning at 10 degrees.  He was able to perform repetitive-use testing; there was no additional limitation in range of motion.  Functional loss was described as less movement than normal; pain on movement; excess fatigability; incoordination; instability; and interference with standing, sitting, etc. Guarding and tenderness were present.  Muscle strength testing of the lower extremities was 5/5 throughout, with the exception of the toes (4/5).  Left calf muscle atrophy was present.  Left ankle deep tendon reflexes were absent; all others were hypoactive (1+).  Radiculopathy in both lower extremities was described as moderate.  Ankyslosis was not present.  

A July 2014 VA treatment record noted mild to moderate peripheral neuropathy in the lower extremities. 

The Veteran underwent a VA spine examination in October 2015.  He reported daily flare-ups when walking more than 25 feet; standing in the shower; standing at the stove to cook; and sitting for 5 minutes.  The pain increased to 8 out of 10 with flares.  He reported Tylenol and rest decreased pain to 5 out of 10.  

Forward flexion was to 40 degrees; extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 10 degrees; and right and left lateral rotation to 10 degrees.  After repetition, flexion was to 30 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; and left lateral flexion and rotation and right lateral rotation were all to 5 degrees.  As the examination was not being conducted during a flare-up, the examiner was unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability without resorting to mere speculation.  Guarding was present.  Muscle strength testing was normal throughout.  No atrophy was noted.  Left ankle deep tendon reflex was absent.  Radiculopathy of both extremities was described as moderate.  There was no ankylosis.  IVDS was present, but there had been no incapacitating episodes.  The Veteran used a walker and a wheelchair.  The examiner noted a healed linear lumbar surgical scar, without residuals, measuring 5.5cm x 0.1cm.   

The Veteran reported that he could no longer lift; could no longer sit or stand for more than 5 minutes; and could not do any type of physical or desk/sedentary job.  He stated that he could only drive very short distances and that flares ups occurred after driving.  He endorsed constant low back pain with daily radiculopathy symptoms. 

Private treatment records from Dr. M., dated from 2005 to 2015, reflect ongoing complaints and treatment for low back pain, leg/thigh numbness.  

Lumbar Spine

The Board notes that the rating criteria governing spinal disorders were revised effective September 26, 2003.  Because the Veteran's initial claim of service connection- from which the instant claim for increase stems- was filed in January 2003, prior to the regulation change, the Board will evaluate the Veteran's claim for increase under both the diagnostic codes in effect before the revision, and the current General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The old rating criteria may be applied throughout the period of the appeal, if they are more favorable to him.  The new rating criteria, however, may be applied only prospectively from the effective date of the change forward, unless the regulatory change specifically permits retroactive application. 38 U.S.C.A. § 5110(g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

With respect to the rating criteria in effect prior to September 26, 2003, Diagnostic Code 5292 provided that slight limitation of motion of the lumbar spine warrants a 10 percent rating.  Moderate limitation of motion of the lumbar spine warrants a 20 percent rating.  Severe limitation of motion of the lumbar spine warrants a 40 percent rating.  The maximum rating under Diagnostic Code 5292 is 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Similarly, Diagnostic Code 5295 provided that a 10 percent evaluation requires characteristic pain on motion.  A 20 percent evaluation requires muscle spasm on extreme forward bending of unilateral loss of lateral spine motion in standing position.  A 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  The Board notes that a 40 percent rating is the maximum rating under Diagnostic Code 5295. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

In addition, Diagnostic Code 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assignable.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable. Id.

Under Note (1): For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Under Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. Id.

Because the September 26, 2003 amendment did not substantively change the criteria for rating IVDS, but rather simply clarified that rating the disability's separate "chronic orthopedic and neurologic manifestations" is the same as rating it under the General Rating Formula, the Board finds that application of the version of DC 5293 in effect prior to September 26, 2003 is the equivalent of applying current DC 5243.

The change, effective September 26, 2003, renumbered all of the spine diagnostic codes and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a (2015). 

Under the General Rating Formula for Diseases and Injuries of the Spine, in pertinent part, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

For evaluation of intervertebral disc syndrome under Diagnostic Code 5243, with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assignable.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable. Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. Id. 

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use). See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

Analysis 

Upon review of the evidence of record, and resolving all reasonable doubt in his favor, the Board finds that the Veteran's lumbar disc disease warranted an initial 40 percent disability rating for the period prior to December 26, 2013, under Diagnostic Code 5292.  In so finding, the Board acknowledges that the May 2004 and May 2008 VA examinations found forward flexion of the lumbar spine to 90 degrees, and the July 2010 examinations found flexion to 70 degrees (with pain).  However, the examiners did not comment on any additional limitation of motion due to pain during flare-ups, which the Veteran reported were rather significant in nature (i.e., "pain 24 hours a day, 7 days a week...flare-ups over a pain level of 5 every night to a pain level of 7/8, lasting until he changed position before going back down to a level 5), and caused additional limitations (i.e., stiffness and instability with getting up and muscular weakness with lifting). 

Further, when examined in May 2008, the Veteran demonstrated "severe" pain shooting down the left leg after the second forward flexion and, as a result, no further range of motion testing could be accomplished ("The veteran also reports that if he did repetitive range of motion in each direction he will develop severe pain probably while on his way home within the hour").  Likewise, at the time July 2010 VA examination, the Veteran had pain in all planes of active motion and was unable to engage in any repetitive-use testing. 

These findings are bolstered by the Veteran's private physician, who stated in December 2003 and April 2009 letters that the Veteran experienced "severe" degenerative arthritis and spinal disease of the lumbar spine and despite two lumbar surgeries, he was "physically disabled" as a result of his lumbar condition(s).  

The Board finds that the level of disability described above most closely approximates a "severe" limitation of motion, when factors such as painful flare-ups and pain on motion with repetitive use are taken into consideration.  Thus, an initial 40 percent disability rating, but no higher, is warranted for the period prior to December 26, 2013, under prior Diagnostic Code 5292.  This is the maximum rating under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Again, the RO assigned a 40 percent rating, effective December 26, 2013, pursuant to DC 5243-5237 (i.e., the General Rating Formula for Diseases and Injuries of the Spine), effective as of December 26, 2013.   

However, at no point during the appeal period does the Veteran's lumbar spine disability warrant an evaluation in excess of 40 percent.  This is so even when considering the evidence under both the rating criteria in effect prior to September 26, 2003, and the criteria in effect thereafter.  

Indeed, the medical evidence is absent for findings of vertebral fractures (DC 5285), complete bony fixation (ankylosis) of the spine (DC 5286), unfavorable ankylosis of the lumbar spine (DC 5289), unfavorable ankylosis of the entire thoracolumbar spine (General Rating Formula), or unfavorable ankylosis of the entire spine (General Rating Formula).  In reaching this conclusion, the Board notes in particular that no VA examiner has found the Veteran to have ankylosis, and no private or VA treatment providers have made any such findings in his treatment records.  Limitation of motion, even when severe, does not amount to ankylosis in the presence - as there is in this case - of any remaining motion in the spine.  Therefore, the Board finds that a rating in excess of 40 percent for degenerative disc disease of the lumbar spine under either the rating criteria in effect prior to September 26, 2003, or from September 26, 2003, is not warranted for any period on appeal.  

The Board has also considered the Veteran's lumbar spine disability under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support a rating in excess of 40 percent under either the rating criteria in effect prior to September 26, 2003, or from September 26, 2003.  In that connection, the Board notes that, although the Veteran has complained to his VA treatment providers on multiple occasions of flare-ups of his lower back pain, he has not required bed rest prescribed by a physician and treatment by a physician at any time during the period discussed herein.  As such, the Board finds that consideration of the Veteran's lumbar spine disability under the rating criteria for intervertebral disc syndrome does not result in higher ratings at any time during the period discussed herein. 

In sum, the evidence of record shows that, for the period prior to December 26, 2013, an initial disability rating of 40 percent, but no higher, was warranted for the Veteran's lumbar disc disease.  At no time during the period on appeal, however, is a rating in excess of 40 percent warranted. 

In reaching this decision, the Board acknowledges that the VA examiners have observed the Veteran to have pain throughout the range of motion on repetition and to report flare-ups that caused increased pain and limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  As noted above, the VA examiners specifically found no ankylosis, or disability tantamount to ankylosis, to be present.  As such, there is simply no indication that the Veteran's disability, even with consideration of flare-ups due to pain, would approximate unfavorable ankylosis of thoracolumbar spine, or unfavorable ankylosis of the entire spine, at any point during the appeal period. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; see also Johnston v. Brown, 10 Vet. App. 80 (1997) (when receiving the maximum rating for limitation of motion, further analysis under DeLuca is not required). (Service connection is not in effect for disability of the entire spine.)  The Board acknowledges the Veteran's statements to the effect that his low back disorder causes him pain and functional impairment, especially when the disability flares up.  Here, however, the Board finds that the initial 40 percent rating assigned and discussed herein takes into consideration any interference with the Veteran's overall function of his lumbar spine due to his lumbar spine disability, including both pain on motion and flare-ups of the disability.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected lumbar spine disability.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015). 

The Board also notes, as discussed above, that there is no evidence that the Veteran's lumbar spine disability has resulted in disability comparable to ankylosis at any time during the appeal period discussed herein, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine inappropriate.  The Board further acknowledges the Veteran's contentions of experiencing radiating pain and numbness into lower extremities.  However, the Veteran is currently service connected for bilateral lower extremity radiculopathy as discussed below; no other neurological disorder has been diagnosed at any time during the appeal period.  Thus, the Board finds that no other separate rating for neurological disability is warranted.




Lower Extremity Radiculopathy 

As noted, the Veteran has been assigned an initial 20 percent rating under Diagnostic 8521 for left lower extremity radiculopathy, effective from May 8, 2008, to September 13, 2015.  The Veteran has also been assigned an initial 10 percent rating under DC 8521 for right lower extremity radiculopathy, effective May 8, 2008, and a 20 percent rating, effective December 26, 2013, to September 14, 2015.  As noted, in January 2016, the RO assigned a 100 percent disability rating bilateral lower extremity lumbar radiculopathy, loss of use, effective September 14, 2015.  

Accordingly, the pertinent questions on appeal are whether ratings in excess of 20 percent are warranted for left lower extremity radiculopathy for the time period from May 8, 2008, to September 14, 2015, and whether a rating in excess of 10 percent is warranted for right lower extremity radiculopathy for the time period from May 8, 2008, to December 26, 2013, and in excess of 20 percent from December 26, 2013, to September 14, 2015. 

Under Diagnostic Code 8521, a 10 percent rating is warranted for mild incomplete paralysis of the external popliteal nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the external popliteal nerve, a 30 percent rating is warranted for severe incomplete paralysis of the external popliteal nerve, and a 40 percent rating is warranted for complete paralysis of the external popliteal nerve. When there is complete paralysis, the foot drops, there is a slight droop of the first phalanges of all of the toes, the foot cannot dorsiflex, there is a loss of extension (dorsal flexion) of the proximal phalanges of the toes, there is a loss of abduction of the foot, adduction is weakened, and anesthesia covers the entire dorsum of the foot and toes.  The same evaluations are assigned for incomplete paralysis of the internal popliteal nerve (tibial) under Diagnostic Code 8524, which would also potentially contemplate the sural nerve.  Complete paralysis of the internal popliteal nerve is shown when plantar flexion is lost; frank adduction of foot is impossible; flexion and separation of toes is abolished; no muscle in sole can move; in lesions of nerve high in popliteal fossa, plantar flexion of foot is lost. 

The words "mild," "moderate" and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree. Id.  However, 38 C.F.R. § 4.123 provides that a rating for moderately severe incomplete paralysis may be assigned for neuritis that is not characterized by organic changes, if there is sciatic nerve involvement.

With respect to the right lower extremity, the Board has considered all evidence of record in making its decision, see 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6, and finds that the evidence in this case more nearly approximates moderate incomplete paralysis of the popliteal nerve for the period from May 8, 2008, to December 26, 2913. 38 C.F.R. § 4.124a, DC 8521.

Indeed, on VA examination in 2010, sensation to monofilament and vibration, and patella/Achilles tendon reflexes were absent.  Although the Veteran's gait normal, he was unable to walk on his heels or toes due to radicular pain.  In addition to these objective findings, the Veteran endorsed numbness "100 percent of the time in the lateral aspect of the right leg to the foot with tingling in the foot that comes and goes depending on activity" upon VA examination in 2008.  

Based on the above objective findings, the Veteran's competent statements, and resolving all reasonable doubt in his favor, the Board finds that a 20 percent rating for right lower extremity radiculopathy is warranted for the period from May 8, 2008, to December 26, 2013.  

However, the Board also finds that the criteria for the 30 percent disability rating or higher under Diagnostic Code 8521 are not met for any rating period under appeal, prior to September 14, 2015 (i.e., the effective date of the 100 percent rating for total loss of use), for either the right or left lower extremity radiculopathy.  Despite the fact that the Veteran has described the pain as severe, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim, and such descriptions are not dispositive on the issue of severity. See 38 C.F.R. §§ 4.2, 4.6. 

In this case, and prior to the assignment of the 100 percent rating for loss of use of the feet, the severity of the Veteran's right and left lower extremity numbness and paresthesia has consistently been described as moderate (see June 2014 VA examination report; see also December 2013 VA examination report, describing moderate pain and paresthesias and/or dysesthesias in the left lower extremity, and moderate numbness in the right lower extremity due to radiculopathy).  While the Veteran demonstrated decreased sensation and reflexes of the lower extremities, neurological symptoms such as a foot drop, or anesthesia covering the entire dorsum of the foot and toes have not been shown.  Additionally, the Veteran has consistently demonstrated nearly normal strength (4/5 to 5/5) of the lower extremities.  Therefore, the Board finds that the 20 percent disability ratings assigned under Diagnostic Code 8521 are appropriate for the entire initial rating period, and higher ratings are not warranted. 

The Board notes specifically that the Veteran's reports of numbness, paresthesias, and pain in the legs have been considered in evaluating neurological manifestations. While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of bilateral lower extremity radiculopathy has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with their examinations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's private treatment reports and the VA examination reports have been accorded greater probative weight where applicable. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Therefore, the Board finds that a 20 percent disability rating under Diagnostic Code 8521 is appropriate for the entire initial rating period for both the right and left lower extremity radiculopathy, and higher ratings are not warranted.

Scars

The Board has also considered whether a separate, compensable rating is warranted for the Veteran's scar on his lower back.  For the following reasons, the Board finds that a separate, compensable rating is not warranted.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008. See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008. Id.  In this case, the Veteran filed this claim in January 2003.  Therefore, only the version of the schedular criteria effective as of August 2002 is applicable for the period prior to October 23, 2008. See id.; see also 38 C.F.R. § 4.118 (providing, in pertinent part, that an award based on the current criteria will in no case be effective before October 23, 2008); VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma, 341 F.3d 1327.  

When the rating criteria are revised during the course of a claim and appeal, VA must determine the rating to be assigned, taking into consideration both the revised and unrevised criteria and assigning the rating based on the criteria most favorable to the claimant, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change unless retroactive application has been specifically authorized. See id.   

The revision effective October 23, 2008 included the statement that a veteran whose scars were rated by VA under a prior version of DC 7800, 7801, 7802, 7803, 7804, or 7805, as in effect before October 23, 2008, may request review under current DCs 7800, 7801, 7802, 7804, and 7805, irrespective of whether his or her disability has worsened since the last review.  The Board does not understand this statement to operate to the disadvantage of a veteran by requiring that he or she specifically request review of the disability under the revised criteria but only that he or she may request review without asserting that the disability has worsened since the last assignment of a disability rating.  In short, the Board finds the direction provided in Kuzma to be controlling in this case and thus considers both rating criteria in deciding this appeal.  As shown below, the outcome is the same when either version is applied.

Scars that are not located on the head, face or neck are rated under DC 7801 to DC 7805. Prior to October 23, 2008, the rating criteria were as follows. Old DC 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion. 38 C.F.R. § 4.118, DC 7801 (2003).  Under DC 7801, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.). Id. A deep scar is defined as one associated with underlying soft tissue damage. Id., Note (2).

Under old DC 7802, scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.). Id., DC 7802. 

Under DC 7803, scars which are superficial and unstable are assigned a 10 percent rating. Id., DC 7803. An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar. Id., Note (1). 

Under old DC 7804, scars which are superficial and painful on examination are assigned a 10 percent rating. Id., DC 7804. Finally, under old DC 7805 scars may be rated on limitation of function of the affected part. Id., DC 7805.

The current rating criteria for scars are as follows. Diagnostic Code 7801 applies to scars not of the head, face, or neck that are deep and nonlinear. 38 C.F.R. § 4.118, DC 7801 (2015). Under DC 7801, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.). Id.  A deep scar is defined as one associated with underlying soft tissue damage. Id., Note (1).

Under DC 7802, scars not of the head, face, or neck, that are superficial and nonlinear are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.). Id., DC 7802. 

Diagnostic Code 7804 applies to scars which are unstable or painful. Id., DC 7804. A 10 percent rating is assigned for one or two scars that are unstable or painful. Id. Finally, DC 7805 provides that any other disabling effects not considered by other diagnostic codes for evaluating scars are to be evaluated under an appropriate diagnostic code. Id., DC 7805.

The April 2014 VA examination report described the Veteran's low back scar as a healed linear lumbar surgical scar, without residuals, measuring 5.5cm x 0.1cm.  The Veteran has not endorsed any other symptomatology associated with his surgical scar. 

The preponderance of the evidence weighs against assignment of a compensable rating for the scar during the entire time period on appeal.

The scar is noncompensable under old DC 7801 because it is not at least 39 square centimeters, the minimum requirement for a 10 percent rating.  Similarly, the scar is noncompensable under old DC 7802 because it is not at least 929 square centimeters.  The scar cannot be rated under the current version of either DC 7801 or DC 7802 because it has not been described as nonlinear.

Moreover, the scar is neither unstable nor painful, thus it is noncompensable under old DC 7803 and either version of DC 7804.  Finally, the scar is noncompensable under old DC 7805 because there is no limitation of function of the affected part and under current DC 7805 because there is no evidence of other disabling effects not considered by the other DCs.  Thus, the criteria for a separate, compensable rating under either version of DC 7801-7805 have not been met or approximated at any point during the time on appeal.

Extraschedular Consideration

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b)(2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned schedular ratings inadequate.  As determined above, the Veteran's degenerative disc disease of the lumbar spine and lower extremity radiculopathy have been manifested by pain; decreased motion; lower extremity pain, tingling and numbness; and increased pain, fatigue, weakness, muscle spasms, and additional functional loss during flare-ups.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned schedular ratings for each period on appeal. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Special Monthly Compensation 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record. [Notably, SMC has been granted under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) for loss of use of both feet from September 14, 2015.]

In this case, the Board finds that the issue of entitlement to SMC at a higher rate than that which has been assigned has not been raised by the record.  Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008).  

There is also no lay or medical evidence that the Veteran was housebound due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Indeed, the evidence shows that the Veteran was able to go to his medical appointments, albeit using his assistive/adaptive devices. [Note: the Veteran is also in receipt of specially adapted housing and automobile and adaptive equipment - see 2016 Rating Decision].  Further, as noted, SMC has been granted on account of loss of use of both feet from September 14, 2015. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(a).  Accordingly, the evidence of record does not raise the issue of entitlement to SMC at a higher rate than that which has already been established under any potentially applicable theory, and such is not inferred. 

TDIU Prior to December 26, 2013

As an initial matter, the Board finds that a TDIU claim has been raised by the record and it will assume jurisdiction of this issue as indicated on the title page. See Rice, supra.  

As noted above, the Veteran has been awarded SMC for loss of use of both feet, effective from September 14, 2015; a 100 percent schedular rating for loss of use of both feet as associated with lumbar radiculopathy, also effective from September 14, 2015; and a TDIU, effective from December 26, 2013, to September 14, 2015.  

The law provides that if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis. See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period); but see Bradley v. Peake, 22 Vet.App. 280 (2008).  The Board recognizes that TDIU was granted for the period from December 26, 2013, to September 14, 2015; however, for the period prior to December 26, 2013, entitlement to TDIU remains pending. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Disabilities arising from a common etiology will be considered as one disability for purposes of a TDIU under 38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b). 

Prior to December 26, 2013, the Veteran was service connected for lumbar spine degenerative disc disease, rated as 40 percent disabling (see above decision), effective January 15, 2003; left lower extremity radiculopathy, rated as 20 percent disabling, effective May 8, 2008; and right lower extremity radiculopathy, rated as 20 percent disabling, effective May 8, 2008 (see above decision). See 38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16, the lumbar spine disability and associated radiculopathy of the bilateral lower extremities are considered one disability rated as 60 percent disabling.  Thus, the Veteran does meet the schedular requirements for TDIU as of May 8, 2008. See 38 C.F.R. § 4.16(a).  

The question that remains, however, is whether his service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment from May 8, 2008, to December 26, 2013.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the evidence of record reflects that the Veteran was last employed in 1996; he has been in receipt of disability benefits from the Social Security Administration (SSA) on account of his lumbar spine disability since 1997.  In an April 2009 letter, the Veteran's treating physician, Dr. R.M., M.D., stated that the Veteran was physically disabled as a result of severe degenerative arthritis of the lumbar spine and neuropathic pain radiating down both legs.  In addition to the foregoing medical evidence, the Veteran has consistently reported that he has been unable to retain employment as a result of his service-connected low back and lower extremity disabilities.  

Based on all evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran was precluded from securing and following substantially gainful employment due the combined effects of his service-connected disabilities.  Therefore, the Board concludes that a TDIU rating is warranted for the period from May 8, 2008, (i.e., the date upon which he met the schedular criteria for TDIU) to December 26, 2013. Gilbert, supra. 


ORDER

For the period prior to December 26, 2013, entitlement to an initial disability rating of 40 percent, but no higher, for lumbar spine degenerative disc disease is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an initial disability rating in excess of 40 percent, for any rating period under appeal, for lumbar spine degenerative disc disease is denied. 

For the period prior to December 26, 2013, entitlement to an initial disabling rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an initial disability rating in excess of 20 percent, for any rating period under appeal, for right lower extremity radiculopathy, is denied. 

Entitlement to an initial disability rating in excess of 20 percent, for any period on appeal, for left lower extremity radiculopathy is denied.  

Entitlement to a TDIU on a schedular basis is granted, effective from May 8, 2008. 






REMAND

As noted, a TDIU rating on a schedular basis has been awarded for the period from May 8, 2008, to September 14, 2015.  However, the Veteran's 40 percent rating for the lumbar spine disability for the period prior to May 8, 2008, does not meet the criteria for allowance of a TDIU on a schedular basis for a single disability. 38 C.F.R. § 4.16(a).  Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Id.  Hence, the question remains whether the Veteran's service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).  

Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  As is the case with increased rating claims, see 38 C.F.R. § 3.321(b)(1), the Court Of Appeals For Veterans Claims (Court) has held that, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation. Bowling, 15 Vet. App. at 9-10.  

As noted above, the Veteran has not been employed since 1996 and has been on SSA disability on account of his service-connected low back disability since 1997.  The claims file also contains a letter dated in December 2003 from Dr. M., M.D.  Dr. M. stated that he saw the Veteran every 3 months, and "at present, he is physically disabled because of severe spinal disease."  He further stated that "the effect of the disease is L3, L4, L4, L5, and L5-S...Despite micro-discectomies of 10-31-1996 and 12-25-1998, [the Veteran] remains symptomatic, experiencing both pain and weakness in his legs."  Additionally, the Veteran himself has stated on multiple occasions that he has been unemployable since 1996 as a result of his low back disability.  The Board finds the evidence of record suggests that the Veteran was unemployable by reason of his service-connected low back disability for the period prior to May 8, 2008.  Hence, the evidence shows a plausible basis for extraschedular consideration of a TDIU for the period prior to May 8, 2008. 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall refer the claims file to the Director for an assessment of the impact of the Veteran's service-connected disability/disabilities on his ability to obtain and maintain substantially gainful employment for the period prior to May 8, 2008.  After the Director's decision and the claims file are returned, the AMC/RO will take appropriate action.  If the Director grants the benefit sought on appeal, the case need not be returned to the Board, unless the Veteran perfects an appeal of a related downstream issue.  If the claim is not granted to his satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


